Title: Benjamin O. Tyler to Thomas Jefferson, 14 March 1818
From: Tyler, Benjamin O.
To: Jefferson, Thomas


                    
                        
                            Sir
                            City of Washington 
              March 14th 1818
                        
                        I take the liberty of addressing you on a subject which once animated your soul in the cause of Justice, and guided your hand to light the torch of Liberty, which shall guide millions yet unborn through the dark and benighted paths of Despotism to the temple of Freedom.—
                        
                        I have executed a correct copy of the charter of our Freedom the Declaration of Independence, in which you acted a most conspicuous part, and for which the gratitude of the American people will ever be perpetuated—to you and your noble compatriots as long as Liberty shall remain on the earth. I have also made a facsimilie copy of all the signatures of those sages who declared us free, and it is now engraving on plate the same size as the original, and will be published early in April next, and Sir I should be proud of the honor (by your permission) to Dedicate it to your you for the effusion of gratitude and as a tribute of respect which I entertain for a Statesman and Patriot who has received the highest honors a free and Independent people could confer in elevating you to the dignified station which you have filled with so much honor to yourself and this great and flourishing nation—, and when I reflect on the oppressed situation of my country when this invaluable pledge of every thing sacred was executed—and compare it with the  Liberty and happiness we now enjoy (being the only free nation on earth) I cannot but exclaim, what American would not feel grateful to those Heroes who achieved our Independence, whose names with yours are engraven on the hearts of every American, and shall live until the meridian sun which reflects her brightest beams upon their glory shall cease to illuminate the world.—
                        May the Genius of that Liberty in the obtaining of which you bore so conspicuous a part, watch over and protect you, in your advanced age and retirement—and may the blessings of peace health and happiness, and the gratitude of a free and grateful country attend you, is the fervent prayer of one who presumes to express the grateful sentiments of millions
                        
                            With the highest Respect and Esteem I have the honor to be Sir Your most devoted Servant
                            Benjamin O. Tyler
                        
                    
                    
                        
                            
                                P.S.  
                                Sir
                            
                            
                                
                                 Please accept a copy of a Eulogy written and published by me. I also enclose a copy of a letter of recommendation from Gov. Tompkins and several members of congress—together with a letter from Capt Patridge—a friend of mine, at the time I recd it I expected to have the honor of paying my respect to you in person but have not had the pleasure of the opportunity.
                            
                            
                                
                                Respectfully yours &c. &c.
                            
                        
                        
                            Benj O. Tyler
                        
                    
                